         Case 1:18-cr-00420-ALC Document 531 Filed 04/20/20 Page 1 of 2




April 15, 2020                                                               Orrick, Herrington & Sutcliffe LLP
                                                                             51 West 52nd Street4/20/2020
                                                                             New York, NY 10019-6142
Via Email
                                                                             +1 212 506 5000
                                                                             orrick.com

Honorable Andrew Carter
Southern District of New York                                                Ellen M. Murphy
Thurgood Marshall Courthouse
                                                                             E emurphy@orrick.com
40 Foley Square                                                              D +1 212 506 3659
                                                                             F +1 212 506 5151
New York, NY 10007

Re:     United States v. Larry Smith, 18 Cr. 420

Dear Judge Carter:

       This firm represents Larry Smith in the above-captioned matter. We write to respectfully
request that the Court grant the sureties of Mr. Smith’s bond an extension to sign the bond.

        Your Honor granted Mr. Smith’s bail application on April 7, 2020 and permitted Mr.
Smith to be released on his own signature and granted a week for the sureties to sign the bond.
We received the bond on April 8, 2020 and signed on Mr. Smith’s behalf. Mr. Smith was
released on April 9, 2020. The sureties on the bond, including Mr. Smith’s fiancé, remain
willing to sign the bond but due to the various business closures related to COVID-19 they are
having difficulties finding a way to print the bond to sign and scan it or otherwise get a copy of
the executed bond back to us. They are continuing to work on finding a way to print the
documents. We ask that the Court extend the period for the sureties to execute and return the
signed bond until April 21, 2020. In the event that the sureties are unable to locate a place to
print the bond by tomorrow, we will have the bond printed and delivered to them overnight to
execute and return to us to ensure we meet this new proposed deadline. I have communicated
with AUSA Jacob Warren and he has no objection to our application.

        For the foregoing reasons, we respectfully request that the Court extend the time for the
sureties to sign Mr. Smith’s bond until April 21, 2020.
         Case 1:18-cr-00420-ALC Document 531 Filed 04/20/20 Page 2 of 2




Honorable Andrew Carter
April 15, 2020
Page 2


       Please feel free to contact me if the Court has any questions or requires any additional
information.


Respectfully submitted,

/s/ Ellen M. Murphy

Ellen M. Murphy



cc:   AUSA Jacob Warren (via email)
      AUSA Christopher Clore (via email)




                      April 20, 2020
